As filed with the Securities and Exchange Commission on August 26, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period: June 30, 2014 Item 1. Schedule of Investments. CAN SLIM® SELECT GROWTH FUND SCHEDULE OF INVESTMENTS AT JUNE 30, 2014 (Unaudited) Shares Value COMMON STOCKS: 84.7% Administrative and Support Services: 0.9% ManpowerGroup, Inc. $ Air Transportation: 1.0% Delta Air Lines, Inc. Amusement, Gambling, & Recreation: 2.1% Melco Crown Entertainment Ltd. - ADR Wynn Resorts Ltd. Beverage & Tobacco Products: 2.7% Coca Cola Enterprises, Inc. Monster Beverage Corp. * PepsiCo, Inc. Chemical Manufacturing: 10.1% Ferro Corp. * Gilead Sciences, Inc. * Green Plains Renewable Energy, Inc. Johnson & Johnson Lannett Co., Inc. * LyondellBasell Industries NV - A Merck & Co., Inc. Methanex Corp. NPS Pharmaceuticals, Inc. * Pfizer, Inc. United Therapeutics Corp. * Computer & Electronic Products: 15.1% Activision Blizzard, Inc. Apple, Inc. Canadian Solar, Inc. * Exelis, Inc. International Flavors & Fragrances, Inc. Marvell Technology Group, Ltd. Mettler-Toledo International, Inc. * Micron Technology, Inc. * Northrop Grumman Corp. Perkinelmer, Inc. Plexus Corp. * QUALCOMM, Inc. Raytheon Co. Texas Instruments, Inc. Thermo Fisher Scientific, Inc. Xilinx, Inc. Credit Intermediation: 6.2% Bank of America Corp. Cathay General Bancorp Citigroup, Inc. PrivateBancorp, Inc. SVB Financial Group * TCF Financial Corp. United Community Banks, Inc. * Visa, Inc. Data Processing, Hosting & Related Services: 0.9% Juniper Networks, Inc. * Electrical Equipment & Appliance Component Manufacturing: 1.2% Emerson Electric Co. Whirlpool Corp. Entertainment: 1.4% Lions Gate Entertainment Corp. Viacom, Inc. Fabricated Metal Product Manufacturing: 0.9% Parker Hannifin Corp. Food Manufacturing: 1.0% Archer Daniels Midland Co. Food Services: 1.8% Domino's Pizza, Inc. Tim Hortons, Inc. Insurance: 3.5% Assured Guaranty Ltd. Kemper Corp. PartnerRe Ltd. The Hanover Insurance Group, Inc. Machinery Manufacturing: 5.6% CIRCOR International, Inc. Dril-Quip, Inc. * Outerwall, Inc. * The Scotts Miracle-Gro Co. SPX Corp. United Technologies Corp. Merchant Wholesalers: 2.0% Acuity Brands, Inc. Dollar Tree, Inc. * Oil & Gas Extraction: 7.5% Basic Energy Services, Inc. * Clayton Williams Energy, Inc. * Encana Corp. EOG Resources, Inc. Exxon Mobil Corp. PBF Energy, Inc. SM Energy Co. Suncor Energy, Inc. Oil & Gas Support Services: 1.0% AGL Resources, Inc. Professional, Scientific & Technical Services: 4.5% ANSYS, Inc. * Celgene Corp. * Convergys Corp. MAXIMUS, Inc. Omnicom Group, Inc. Publishing Industries: 2.9% Aspen Technology, Inc. * Multimedia Games Holding Co., Inc. * Web Com Group, Inc. * Rail Transportation: 0.8% Union Pacific Corp. Real Estate: 0.5% E-House China Holdings Ltd. - ADR Securities & Financial Services: 2.9% Affiliated Managers Group, Inc. * E Trade Financial Corp. * SEI Investments Co. Telecommunications: 1.9% Inteliquent, Inc. Orange SA - ADR Transportation Equipment Manufacturing: 3.6% The Boeing Co. Harley Davidson, Inc. Huntington Ingalls Industries, Inc. Lockheed Martin Corp. Water Transportation: 1.1% Kirby Corp. * Wholesale Trade: 1.6% Applied Industrial Technologies, Inc. W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $91,006,717) REAL ESTATE INVESTMENT TRUSTS: 3.6% Blackstone Mortgage Trust, Inc. General Growth Properties Inc. Potlatch Corp. Strategic Hotels & Resorts, Inc. * TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $3,986,225) EXCHANGE-TRADED FUNDS: 11.0% iShares 1-3 Year Treasury Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $12,475,947) SHORT-TERM INVESTMENTS: 4.6% Money Market Funds: 4.6% Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.005% ** TOTAL SHORT-TERM INVESTMENTS (Cost $5,248,853) TOTAL INVESTMENTS IN SECURITIES: 103.9% (Cost $112,717,742) Liabilities in Excess of Other Assets: (3.9)% ) TOTAL NET ASSETS: 100.0% $ ADR American Depositary Receipt ETF Exchange-Traded Funds * Non-income producing security. ** 7-day yield as of June 30, 2014 The cost basis of investments for federal income tax purposes at June 30, 2014 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. CAN SLIM® SELECT GROWTH FUND Summary of Fair Value Exposure at June 30, 2014 (Unaudited) The CAN SLIM® Select Growth Fund (the "Fund") utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of June 30, 2014. See Schedule of Investments for industry breakouts: Description Level 1 Level 2 Level 3 Total Common Stocks $ $
